                         Case 2:19-cv-00748-JAD-VCF Document 82 Filed 07/29/21 Page 1 of 2




                    1 CORY R. EICHELBERGER
                      Nevada Bar No. 10577
                    2 SARAH B. HARTIG
                      Nevada Bar No. 10070
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      Telephone: 702.893.3383
                    5 Fax: 702.893.3789
                      Email: cory.eichelberger@lewisbrisbois.com
                    6 Email: sarah.hartig@lewisbrisbois.com
                        Attorneys for Defendant
                    7 ONE WAY TRUCKING, LLC; JOSE LUIS
                        ALVAREZ, JR.; and R&R EXPRESS, INC.
                    8

                    9                                    UNITED STATES DISTRICT COURT

                   10                                         DISTRICT OF NEVADA

                   11 ESTEVAN ALVARADO-HERRERA, and                    CASE NO. 2:19-CV-00748-JAD-VCF
                      individual,
                   12
                                     Plaintiff,
                   13
                             vs.
                   14                                                  STIPULATION AND ORDER FOR
                      JOSE LUIS ALVAREZ, JR. individually; R           DISMISSAL WITH PREJUDICE
                   15 & EXPRESS, INC., a Pennsylvania
                      corporation; ALVARO JOSE MEDEL,
                   16 individually; ONE WAY TRUCKING, LLC.,
                      a Texas Limited Liability Company; and
                   17 DOES III through X, inclusive,

                   18                      Defendant.
                   19
                      ACUITY, A MUTUAL INSURANCE
                   20 COMPANY,

                   21                      Intervenor.
                   22
                                 IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff ESTEVAN
                   23
                        ALVARADO-HERRERA and Defendants JOSE LUIS ALVAREZ, JR., R & EXPRESS,
                   24
                        INC., ALVARO JOSE MEDEL, and ONE WAY TRUCKING, LLC (“Defendants”), through
                   25
                        their respective counsel of record, that the above-entitled action shall be dismissed with
                   26
                        prejudice as to the Defendants Jose Luis Alvarez, Jr., R&R Express, Inc, Alvaro Jose
                   27
                        Medel and One Way Trucking, LLC, ONLY.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4826-5030-0904.1
ATTORNEYS AT LAW
                         Case 2:19-cv-00748-JAD-VCF Document 82 Filed 07/29/21 Page 2 of 2




                    1            The parties shall bear their own costs and attorneys’ fees.

                    2 SUBMITTED BY THE FOLLOWING COUNSEL OF RECORD:

                    3 Dated this 29th of July, 2021.                       Dated this 29th of July, 2021.

                    4 LEWIS BRISBOIS BISGAARD & SMITH               LLP    LAW OFFICES OF WILLIAM H. JACKSON
                    5

                    6
                          /S/ CORY R. EICHELBERGER__________                   /S/ JOHN P. SHANNON__________
                    7 CORY R. EICHELBERGER                                 JOHN P. SHANNON
                      Nevada Bar No. 10577                                 Nevada Bar No. 7906
                    8 SARAH B. HARTIG                                      JASON S. COOK
                      Nevada Bar No. 10070                                 Nevada Bar No. 7965
                    9 6385 S. Rainbow Boulevard, Suite 600                 6130 Elton Ave.
                   10 Las Vegas, Nevada 89118                              Las Vegas, Nevada 89107
                      Attorneys for One Way Trucking, LLC;     Attorneys for Plaintiff
                   11 Jose Luis Alvarez, Jr., and R&R Express,
                      Inc.
                   12

                   13
                        Dated this 29th of July, 2021.
                   14

                   15 HALL JAFFE & CLAYTON, LLP

                   16
                          /S/ TAYLOR R. ANDERSON______
                   17 STEVEN T. JAFFE
                      Nevada Bar No. 7035
                   18
                      TAYLOR R. ANDERSON
                   19 Nevada Bar No. 015136C
                      7425 Peak Drive
                   20 Las Vegas, Nevada 89128
                        Attorneys for Plaintiff
                   21
                                                                   IT IS SO ORDERED:
                   22

                   23

                   24                                              __________________________________
                                                                   UNITED STATES MAGISTRATE JUDGE
                   25
                                                                   DATED this ____ day of ________, 2021.
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4826-5030-0904.1                               2
